This is a controversy between Special Tax School District Number Nine and the Board of Public Instruction and Special Tax School District Number Seven all of Orange County. It appears that Special Tax School District Number Nine has an enrollment of approximately eighty pupils, about fifty of whom are by the Board of Public Instruction and with the consent of Special Tax School District Number Seven, being transported from their homes in the former district to a public school in the latter district.
Special Tax School District Number Nine filed its bill of complaint seeking to enjoin the transportation of said pupils to said Special Tax School District Number Seven. On final hearing on bill and answer, the Chancellor entered his decree dated October 14, 1938, enjoining such transportation below forty pupils but made his decree effective after the "present school year" which comes to an end June 30, 1939. We affirmed this judgment on appeal.
On rehearing, it is insisted that the judgment of affirmance was erroneous and seven reasons are pressed why it should be reversed. They all turn on the power of the Board of Public Instruction to permit the pupils of one Special Tax School District to attend a public school in another Special Tax School District in the same county.
The Constitution provides for the creation of Special Tax School Districts. The Statute provides the manner of creation, the abolition, and the change of boundaries of Special Tax School Districts. When a Special Tax School District is created, the necessary inference is that all pupils within said district are required to attend the school or schools located therein. There is no power vested in a Board of Public Instruction to authorize their attendance or transportation to any other school or district except for *Page 560 
reasons of convenience as contemplated by the latter part of Section 718, Compiled General Laws of 1927. "Convenience" as employed in this Act has reference to physical barriers and geographical conditions and is a matter of compact between the districts affected and the Board of Public Instruction. It is not controlled by caprice or preference.
When a Special Tax School District is created it becomes the duty of the people resident therein, including the Board of Public Instruction, to maintain the integrity of the district and to support its school or schools by attending the one nearest them. It is begging the question to contend that the Board of Public Instruction has the power to cart off to some other district over half the pupils of one district for no other reason than that they prefer the other school. If this can be done, there is no such thing as preserving the integrity of a Special Tax School District. This is not to be construed as holding that pupils of high school grade cannot be transported to a central high school when circumstances justify.
It follows that in so far as the final decree was made effective after the "present school year," it is reaffirmed on rehearing because the "present school year" is expiring and to that extent, the question is moot. In other respects, the final decree is affirmed but with directions that it be modified to conform with the view expressed in this opinion.
Affirmed with directions.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.
JUSTICE THOMAS not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court. *Page 561